DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (WO 2011/037445 A1).
	With regard to claim 1, Chong discloses a method of forming a conduit from a wire having a plurality of wire 5bundles (fig. 1) comprising the step of removing one or more of the bundles from the cable to form the conduit (abstract; pg. 5, lines 22-29).

	With regard to claim 4, Chong further discloses the step of engaging the exposed end of the bundle with a device, and using the device to remove the bundle from the cable (fig. 2).
	With regard to claim 5, Chong further discloses attaching an item to the other end of the bundle so that when the bundle is removed from the cable the item is simultaneously inserted into the conduit (pg. 3, lines 1-5).
	With regard to claims 6 and 11, Chong further discloses the item is a fiber optic cable (pg. 3, lines 1-5).
	With regard to method claim 8, the claimed method would inherently be performed by the device to Chong as discussed above.  Chong discloses engaging one end of a wire bundle of 30a cable having a plurality of wire bundles (figs. 1-2), attaching the device to the other end of the engaged bundle, and removing the bundle from the cable while at the same time inserting the device in the conduit formed by the removed bundle (pgs. 5-6).
	With regard to claim 9, Chong further discloses removing the bundle first includes the step of pulling the bundle a short distance out of the cable (pg. 7, lines 20-22).
	With regard to claim 10, Chong further discloses removing includes the step of 5engaging the exposed end of the bundle with a pulling device, and using the device to remove the bundle from the cable (pg. 7, lines 14-19).

Claim(s) 1, 3-6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichler (2004/0117964).
	With regard to claim 1, Pichler discloses a method of forming a conduit from a wire having a plurality of wire 5bundles (figs. 1-3) comprising the step of removing one or more of the bundles from the cable to form the conduit (abstract; paras 0015-0016).
	With regard to claim 3, Pichler further discloses engaging an end of a bundle and pulling the bundle a short distance out of the cable (paras 0015-0016).

	With regard to claim 5, Pichler further discloses attaching an item to the other end of the bundle so that when the bundle is removed from the cable the item is simultaneously inserted into the conduit (para 0045).
	With regard to claims 6 and 11, Pichler further discloses the item is a fiber optic cable (para 0045).
	With regard to method claim 8, the claimed method would inherently be performed by the device to Pichler as discussed above.  Pichler discloses engaging one end of a wire bundle of 30a cable having a plurality of wire bundles (figs. 1-3), attaching the device to the other end of the engaged bundle, and removing the bundle from the cable while at the same time inserting the device in the conduit formed by the removed bundle (paras 0015-0016, 0045, 0068).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (WO 2011/037445 A1).
	With regard to claim 2, Chong discloses the invention substantially as claimed however fails to explicitly state removing the generally central bundles of the cable leaving continuous 10outer bundles .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler (2004/0117964).
	With regard to claim 2, Pichler discloses the invention substantially as claimed however fails to explicitly state removing the generally central bundles of the cable leaving continuous 10outer bundles defining the conduit.  It is well known within the art for cables to have central and outer bundles.  It would have been obvious to one of ordinary skill in the art based on the teachings of Pichler that one may remove either a central member or an outer member based on the specific design conditions at hand.  

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (WO 2011/037445 A1) or Pichler (2004/0117964) in view of Allen (8,459,611).
	With regard to claim 7 and 12, Chong/Pichler discloses the invention substantially as claimed however fail to explicitly state a pull tape.  
	Allen discloses that when pulling an item into an underground conduit, the item may be communication cables or pull tapes (col. 1, lines 14-18).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify either Chong/Pichler and insert a pull tape as taught by Allen in order to allow a cable to be introduced at a later date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/23/2022